Citation Nr: 1728355	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-06 600 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus (DM).

2.  Entitlement to a rating in excess of 10 percent for lumbar strain with degenerative changes for the period prior to January 3, 2013, and in excess of 40 percent thereafter.
 
3.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1999 to October 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In a March 2013 rating decision, the RO granted a higher 40 percent rating for lumbar strain with degenerative changes, effective January 3, 2013.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993)

In April 2017 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.  

During the April 1017 Board hearing, the Veteran's representative expressed disagreement with the effective date assigned in a July 2015 rating decision for a grant of a 10 percent rating for the Veteran's radiculopathy of the right and the left lower extremities.  A notice of disagreement (NOD) is to be filed within one year from the date of mailing of notice of the result of initial review or determination.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302; see also Sims v. Shinseki, 578 F.3d 1332 (2009).  In this case, neither the Veteran nor his representative expressed disagreement with the effective date of the disability ratings for radiculopathy of the right and left lower extremities within one year of the July 2015 rating decision.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (indicating that a notice of disagreement is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction").

In Percy v. Shinseki, 23 Vet. App 37 (2009), the appellant had filed a timely notice of disagreement but failed to file a substantive appeal as to all of the issues on appeal.  As the Court found the filing of a substantive appeal was permissive, the filing of the mandatory notice of disagreement allowed the Board to assume jurisdiction of the issues not included in the original substantive appeal.  Id. at 46-47.  The instant matter is distinguishable from Percy in that the Board, as discussed above, has found there is no timely jurisdiction-conferring notice of disagreement. The Board is not permitted to waive the jurisdictional-conferring notice of disagreement requirement.  See Manlincon, 12 Vet. App. at 240.  As such, while the April 2017 Board hearing transcript included a discussion regarding an earlier effective date for the grant of 10 percent ratings for the bilateral lower extremity radiculopathy disabilities, the Board finds that these issues are not properly in appellate status , and will not be further discussed, but will be referred to the RO.  Further, during the April 2017 hearing, the Veteran raised a claim for entitlement to service connection for hypertension.  

Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) (2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014) (codified in 38 C.F.R Parts 3, 19, and 20 (2016)).  When such a communication is received, the AOJ shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a) (2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2016).  As such, these requests are referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.
The Veteran's most recent VA examinations for DM, lumbar strain with degenerative changes, and PFB were in December 2012.  As the December 2012 VA examinations are remote in time and there is an indication that the Veteran's disabilities may have worsened since then, the Board finds that a new VA examinations are warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the claims file all outstanding VA medical records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records.

2.  Then, schedule the Veteran for a VA examination, by an appropriate medical professional, to determine the current severity of his service-connected DM.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail. 

The examiner should make findings responsive to the criteria for rating diabetes mellitus, to include whether the condition requires insulin, restricted diet, or regulation of activities (avoidance of strenuous occupational and recreational activities).  If regulation of activities is necessary, please state whether that is due to diabetes mellitus.  The examiner should also state whether the Veteran has been hospitalized for episodes of ketoacidosis or hypoglycemic reactions; whether he requires visits to a diabetic care provider either weekly or twice per month; whether he has complications and, if so, the severity thereof; and whether he has had a progressive loss of weight and strength due solely to service-connected diabetes mellitus.

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate), must be provided.

3.  Schedule the Veteran for a VA examination, by an appropriate medical professional, to determine the current severity of his service-connected lumbar spine disability.   The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail. The VA examiner should set forth all examination findings, and provide the complete rationale for the conclusions reached. The VA examiner should provide the following:

(a) Range of motion of the lumbar spine in degrees, in active motion, passive motion, weight-bearing, and nonweight-bearing and must state whether there is ankylsosis. 

(b) Render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or in coordination associated with the back.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences functional loss of his back due to pain or any of the other symptoms during flare-ups or with repeated use.  To the extent possible, the VA examiner should express any additional functional loss in terms of additional degrees of limited motion.

(c) The VA examiner should state what impact, if any, the Veteran's lumbar spine disorder has on his occupational functioning and daily living.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Schedule the Veteran for a VA examination, by an appropriate medical professional, to determine the current severity of his service-connected PFB disability. The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail

Identify all pseudofolliculitis barbae pathology found to be present, and describe the nature, extent, location, surface area affected, frequency, and severity of such pathology.   (The Board notes that such findings are  requested to be distinguished, if possible, from the Veteran's separately service connected post-inflammatory facial hyperpigmentation).

The examiner must specifically include, to the extent possible, findings regarding the percentage of the entire body affected; the percentage of the exposed areas affected; and indicate the frequency with which any systemic therapy has been required in relation to a previous 12 month period during the appeal period. 

5.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals
